Title: To Alexander Hamilton from Robert Morris, 4 April 1790
From: Morris, Robert
To: Hamilton, Alexander


Philada. April 4th. 1790
Dear Sir

Mr B. Livingston delivered your favour of the 30th. ulto. on Thursday which He has made the needfull inquiries and is perfectly satisfied as to the Value & Title of my Ten Alley Estate.
But your letter to me and instructions to him have raised two difficulties which I did not expect. You require the payment to be made in London, nothing of this kind was mentioned that I recollect. My proposition was to pay £100 Stg for each share in twelve Months, and it was my expectation to make that payment here, because if I engage to pay in London the Credit would only be nine or Ten, instead of Twelve Months as I must so much sooner purchase bills to make the remittance. If however you prefer to have the payment made in London fix it for fifteen Months from the day the Stock is assigned & I agree. The other matter is respecting the forty Shares which having been included in our agreement, I had in Consequence of the liberation of my Certificates taken measures for obtaining some More Money in order to pay more of my debts whilst the Exchange is so favourable. If therefore I mortgage my Ten alley Estate for a part only of the purchase & leave the Certificates pledged for the redemption of the other part, you will unnecessarily do me a prejudice which I am sure you would not wish to do, I say unnecessarily, because the Estate is an Ample Security for the whole & would sell for much more at any Moment. I hope therefore that your answer will remove these two obstacles & we will perfect the business at once. Last night I had an opportunity to Speak to some of the Directors of the Bank. They promised that your wishes should be complied with and I believe Mr Fitzsimmons who goes for N York in the Morning will be authorized to assure you of it. With great regard
I remain Dr Sir   Your most obedt & humble Servant
Robt Morris
The Honble Alexr Hamilton EsqrNew York

